Hovey, J.
— Appellants placed an automobile in the hands of the Broadway Motor Company of Tacoma with instructions to sell the same for $800 cash. The Broadway Motor Company sold the car to a man named Hall, taking in exchange a Ford car at a valuation of $300, $80 in cash, and the balance was covered by a conditional sale contract. Respondent makes a business of financing sales of automobiles, and the conditional sale contract from Hall was made out in its favor and the respondent paid to the Broadway Motor Company $765, so that the Broadway Motor Company-received in excess of $800 in cash on the sale of the original ear. At the time this transaction was consummated, the Broadway Motor Company was in *684active business, but subsequently it failed and appellant never received any payment for tbe car thus placed with it.
The appellants sued respondent, alleging conversion of appellants’ car, and predicate their case upon the decision in Lyon v. Nourse, 104 Wash. 309, 176 Pac. 359. We fail to see how that case has any application to the present one. In that case it was held that a conditional bill of sale executed by one who never had title to the property is not good security, but the position of respondent with reference to the people to whom the car was sold has nothing to do with the status of appellant in this case. The appellant made the Broadway Motor Company its agent to sell the car. Assuming that respondent and Hall were bound by the limitations in the agency contract to a sale for cash, the agent received the full cash price for the car, and thereafter appellant’s remedy is against his agent.
The judgment is affirmed.
Parker, C. J., Main, Holcomb, and Mackintosh, JJ., concur.